Title: From Benjamin Franklin to Schweighauser, 19 March 1781
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,Passy, March 19. 1781
I received your esteemed Favour of the 15th. I have no Directions to give relative to the Sailing or Destination of the Brig Active, but wish to be inform’d when you think of dispatching her, as I may write by her.
No Orders nor even a Letter relating to the Ship Alliance are come to my hands; I therefore suppose she naturally falls under your Care as Agent, unless Mr Palfrey who is appointed Consul General, should arrive. But as he sail’d from Philada the 27th of December, I begin to fear he may be taken or lost. I have written repeatedly to Congress of my Unwillingness to be concern’d in maritime Affairs, of which I am so ignorant, & which involve me in so many Disputes; and I have resolv’d to meddle no more with them, except in Compliance with positive Orders; which not having receiv’d in this Case, I shall give no Directions nor pay any Expences the Alliance may occasion, of which I think it right to give you this Notice. If you disburse any thing upon her, there is no doubt but, the Admiralty will pay punctually, your reasonable & just Accounts. With much Esteem, I have the honour to be, Sir,
Mr Schweighauser
